

115 SCON 57 ES: Authorizing the printing of a commemorative document in memory of the late President of the United States, George Herbert Walker Bush.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. CON. RES. 57IN THE SENATE OF THE UNITED STATESCONCURRENT RESOLUTIONAuthorizing the printing of a commemorative document in memory of the 
 late President of the United States, George Herbert Walker Bush.1.Commemorative document authorized(a)In generalA commemorative document in memory of the late President of the United States, George Herbert Walker Bush, shall be printed as a House document, with illustrations and suitable binding, under the direction of the Joint Committee on Printing.(b)ContentsThe document shall consist of the eulogies and encomiums for George Herbert Walker Bush, as expressed in the Senate and the House of Representatives, together with the texts of each of the following:(1)The state funeral ceremony at the United States Capitol Rotunda.(2)The national funeral service held at the Washington National Cathedral, Washington, District of Columbia.(3)The memorial service held at St. Martin's Episcopal Church, Houston, Texas.(4)The interment ceremony at the George Herbert Walker Bush Presidential Library Center, College Station, Texas.2.Printing of documentIn addition to the usual number of copies printed, there shall be printed the lesser of—(1)32,500 copies of the commemorative document, of which 22,150 copies shall be for the use of the House of Representatives and 10,350 copies shall be for the use of the Senate; or(2)such number of copies of the commemorative document that does not exceed a production and printing cost of $1,000,000, with distribution of the copies to be allocated in the same proportion as described in paragraph (1).Passed the Senate December 4, 2018.Secretary